Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Resume in Minutes, Inc. We consent to the inclusion in this Registration Statement on Form S-1A2 filed with the SEC on July 15, 2010 (the “Registration Statement”), of our report dated July 15, 2010, relating to the balance sheets of Resume in Minutes, Inc. as of March 31, 2010 and December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) , and cash flows for the period ended March 31, 2010, the year ended December 31, 2009, and for the period from May 22, 2008 (inception) through December 31,2008, and for the period from May 22, 2008 (inception) through December 31, 2009 appearing in the Prospectus, which is a part of such Registration Statement. We also consent to the reference to our firm under the caption “Experts” in such Registration Statement. /s/ Li & Company, PC Li & Company, PC Skillman, New Jersey July 15, 2010
